  Case 15-17682         Doc 62     Filed 12/26/18 Entered 12/26/18 10:39:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-17682
         DEBRA M BUTLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/19/2015.

         2) The plan was confirmed on 07/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/07/2016, 05/11/2017, 11/02/2017, 04/07/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/11/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-17682       Doc 62        Filed 12/26/18 Entered 12/26/18 10:39:55                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $17,219.42
       Less amount refunded to debtor                            $232.56

NET RECEIPTS:                                                                                    $16,986.86


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,885.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $736.57
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,621.57

Attorney fees paid and disclosed by debtor:                  $115.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE         Secured       15,157.00     15,486.55        15,157.00       7,558.87    2,038.79
CAPITAL ONE AUTO FINANCE         Unsecured            NA           0.00           329.55          32.96        0.00
CAPITAL ONE BANK USA             Unsecured      1,135.00       1,196.50         1,196.50        119.65         0.00
CAPITAL ONE BANK USA             Unsecured         435.00        440.65           440.65          44.06        0.00
CERASTES LLC                     Unsecured            NA         571.00           571.00          57.10        0.00
CHASE CARD SERVICES              Unsecured         436.00           NA               NA            0.00        0.00
CHICAGO POST OFFICE EMPLOYEE C   Unsecured         550.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,500.00       4,027.72         4,027.72        402.77         0.00
CONSOLIDATED RESORTS             Secured           300.00           NA               NA            0.00        0.00
CONSOLIDATED RESORTS             Unsecured            NA            NA               NA            0.00        0.00
CREDIT ACCEPTANCE CORP           Unsecured           1.00           NA               NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured           1.00           NA               NA            0.00        0.00
DYNAMIC RECOVERY SOLUTIONS       Unsecured         400.00           NA               NA            0.00        0.00
ECMC                             Unsecured      9,443.00     10,133.41        10,133.41       1,013.34         0.00
FIFTH THIRD BANK                 Unsecured         242.00        264.31           264.31          26.43        0.00
GENERAL COLLECTION & RECOVER     Unsecured         630.00           NA               NA            0.00        0.00
HARVARD COLLECTION               Unsecured     63,933.00            NA               NA            0.00        0.00
Lendgreen                        Unsecured         200.00           NA               NA            0.00        0.00
MEDICREDIT CORPORATION           Unsecured         524.00           NA               NA            0.00        0.00
ONE STOP AUTO SALES              Secured           800.00          0.00           800.00        552.18       76.61
ORANGE LAKE COUNTRY CLUB INC     Unsecured      6,874.00            NA               NA            0.00        0.00
ORANGE LAKE COUNTRY CLUB INC     Secured           500.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         274.00        230.18           230.18          23.02        0.00
SIR FINANCE CO                   Unsecured            NA       2,458.55         2,458.55        245.86         0.00
SOUTHWEST CREDIT SYSTEM          Unsecured          34.00           NA               NA            0.00        0.00
Stellar Recovery Inc             Unsecured         554.00           NA               NA            0.00        0.00
THE LOAN MACHINE                 Unsecured            NA       1,736.48         1,736.48        173.65         0.00
WYND DISCVRY                     Secured           100.00           NA               NA            0.00        0.00
WYND DISCVRY                     Unsecured         500.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-17682         Doc 62      Filed 12/26/18 Entered 12/26/18 10:39:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,957.00          $8,111.05         $2,115.40
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,957.00          $8,111.05         $2,115.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,388.35          $2,138.84              $0.00


Disbursements:

         Expenses of Administration                             $4,621.57
         Disbursements to Creditors                            $12,365.29

TOTAL DISBURSEMENTS :                                                                      $16,986.86


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
